Citation Nr: 9919839	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-27 671	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for 
a right eye disorder, including complete loss of vision in 
the right eye, claimed to have resulted from medical 
treatment at a Department of Veterans Affairs (VA) medical 
facility during the period from 1987 to 1993.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  


FINDINGS OF FACT

1.  In October 1987, a notation was made that the veteran was 
to be referred to an eye doctor.

2.  In early March 1988, the veteran complained of decreasing 
vision in his right eye, and an ophthalmology consult 
"ASAP" was ordered. 

3.  In late May 1989, following an initial evaluation by 
ophthalmology service, it was determined that the veteran was 
experiencing "bare light perception" in his right eye, with a 
corresponding diagnosis of severely advanced primary open-
angle glaucoma.  

4.  In July 1989, following a mistaken diagnosis of right 
neovascular glaucoma, the veteran was begun on a series of 
laser panretinal photocoagulations, resulting in inflammation 
"iritis" in the front of his right eye.  

5.  The veteran's current right eye disability(s), including 
complete loss of vision in the right eye, are the result of 
treatment, or the lack thereof, by VA medical personnel 
during the period from October 1987 to April 1990.



CONCLUSION OF LAW

Compensation benefits for right eye disability, including 
complete loss of vision in the right eye, pursuant to the 
provisions of 38 U.S.C.A. § 1151 are warranted.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Following a review of the veteran's file, the Board of 
Veterans' Appeals (Board), in December 1998, requested the 
opinion of a medical expert regarding the alleged 
relationship between the veteran's right eye disability and 
medical treatment provided by VA personnel.  In 
correspondence of March 1999, that expert provided the 
following opinion:  

1.  Pertinent medical facts regarding the 
ophthalmic management of the veteran are:  

(a) October 6, 1987, 10-10m Form states 
"referred to Eye Dr."  

(b) March 7, 1988:  Appellant complained 
to his primary care provider (i.e., the 
General Medicine Clinic) that he was 
experiencing decreased right eye vision 
and "Ophth. Consult ASAP" was recorded.  

(c) May 16, 1988:  Upon repeated 
complaints of decreasing right eye 
vision, the physician in the General 
Medicine Clinic wrote in his note of May 
16, 1988 "Ophth. Consult--Reorder."  

(d) January 23, 1989:  The physician in 
the General Medicine Clinic wrote 
"Ophthal. Consult."  

(e) April 24, 1989:  The physician in the 
General Medicine Clinic wrote "Pt. to see 
outside Ophthalmologist." 

(f) May 16, 1989:  The physician in the 
General Medicine Clinic wrote "refer to 
Ophthalmology." 

(g) May 24, 1989:  The patient was 
evaluated for the first time by 
ophthalmology.  Right eye vision was 
"bare light perception."  The intraocular 
pressure was 55 mm of Hg; the optic nerve 
appeared as a "bean pot."  The 
appropriate diagnosis of severely 
advanced primary open-angle glaucoma 
(POAG) was made, and the appropriate 
medical treatment was initiated.  

(h) May 25, 1989:  After right eye 
pressure was reduced by medical treatment 
initiated on the preceding day, the 
appropriate next step of laser 
trabeculoplasty was not initiated.  

(i) July 10, 1989:  Some redness was seen 
in the inferior trabecular meshwork and 
the diagnosis was mistakenly changed to 
"neovascular glaucoma" even though there 
were no definite signs of neovascular 
glaucoma found.  Based on this erroneous 
diagnosis of right eye neovascular 
glaucoma, the patient was started on a 
series of laser panretinal 
photocoagulations.  Three sessions of 
laser panretinal photocoagulation were 
performed over the next two months.  
Since the neovascular glaucoma diagnosis 
was in error, the panretinal 
photocoagulation treatments did nothing 
for the right eye glaucoma, but did 
create some inflammation "iritis" in the 
front of the eye.  The patient mistakenly 
interpreted the ophthalmologist's 
discussion of inflammation from the laser 
as "infection" from the laser.

(j) The patient was treated medically 
intermittently for the next seven months 
(September 1989 to April 1990) for the 
iritis caused by the laser panretinal 
photocoagulation treatments.  

(k) April 18, 1990:  The patient refused 
right eye glaucoma surgery, but did agree 
to laser trabeculoplasty (which should 
have been done May 25, 1989 to save the 
eyeball).

2.  Analysis:  

The clear failure to accomplish an 
ophthalmological evaluation, for whatever 
reason, for 17 months from the time it is 
mentioned in a medicine note (October 6, 
1987) is the main reason why the 
appellant was found essentially blind at 
his first ophthalmologic exam on May 24, 
1989.  The subsequent failure of the 
ophthalmology personnel to pursue 
appropriate laser (trabeculoplasty) 
treatment in a timely fashion, as well as 
entertaining the erroneous diagnosis of 
neovascular glaucoma, with a subsequent 
erroneous treatment of panretinal 
photocoagulation, further sealed the fate 
of the appellant's eye as far as having 
any chance of keeping the eye itself.  In 
other words, even though the correct 
diagnosis was not made and an incorrect 
treatment was given, these errors did not 
substantially contribute to a loss of the 
patient's vision, but did contribute to 
overall patient morbidity with increased 
eye pain from iritis and delay of the 
appropriate treatment.  If the correct 
diagnosis of primary open-angle glaucoma 
had been made consistently, and the 
appropriate initial treatment (laser 
trabeculoplasty and, if unsuccessful, 
glaucoma surgery) pursued, the appellant 
would have had a reasonable chance of 
keeping a nonpainful, almost entirely 
blind eye.  

3.  Final comment:

I believe the major fault in this case 
for the patient losing all of his 
eyesight is the 17-month delay (for 
whatever reason) of VA personnel to get 
the appellant to ophthalmologic care.  
The subsequent errors in diagnosis and 
treatment by ophthalmologic personnel, 
though unfortunate, contributed very 
little to his loss of vision by virtue of 
the fact that the patient had already 
lost 99+ percent of his vision by the 
time he was first examined in 
ophthalmology.  The unnecessary laser 
panretinal photocoagulation by 
ophthalmologic personnel contributed 
additional morbidity to the patient by 
creating intraocular inflammation 
(iritis) which undoubtedly created some 
pain for the patient.  

Analysis

The veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  That is, he has presented a claim which is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower courts' decisions in Brown v. Gardner, 115S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and, on October 1, 1997, there 
became effective new regulations governing the adjudication 
of claims for benefits under 38 U.S.C.A. § 1151.  However, as 
of January 8, 1999, those "new" regulations have been 
rescinded. 

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
Section 1151 as they existed prior to that date.  VAOPGCPREC 
40-97 (December 31, 1997).  Accordingly, the Board will 
proceed with the adjudication of the veteran's claim for 
Section 1151 benefits on that basis. 

The veteran in this case essentially argues that, as a result 
of VA treatment, he has suffered a complete loss of vision in 
his right eye.  In that regard, a review of the record, and, 
in particular, the aforementioned medical expert's report, 
discloses that, by March 1988, and perhaps as early as 
October 1987, the veteran had begun to experience a decrease 
in vision in his right eye.  While in May 1988, following 
repeated complaints of decreasing right eye vision, the 
veteran was referred to the ophthalmology clinic, not until 
May 1989 was the veteran, in fact, seen by ophthalmology 
service.  At that time, vision in the veteran's right eye was 
described as "bare light perception."  Intraocular pressure 
was 55 millimeters of mercury, and the optic nerve appeared 
as a "bean pot."  The pertinent diagnosis was severely 
advanced primary open-angle glaucoma.  

The Board observes that, following the veteran's diagnosis of 
glaucoma, appropriate medical treatment was initiated.  
However, shortly thereafter, the veteran's diagnosis was 
mistakenly changed to neovascular glaucoma, resulting in a 
series of laser panretinal photocoagulations.  Given that the 
diagnosis of neovascular glaucoma was in error, these 
photocoagulation treatments served no useful purpose.  They 
did, however, create a certain amount of inflammation (that 
is, iritis) in the front of the veteran's right eye.  Based 
upon a review of the evidence, the Board's medical expert 
determined that the "clear failure" to accomplish an 
ophthalmologic evaluation for 17 months from the time it was 
first mentioned was the main reason that the veteran was 
found essentially blind at the time of his first 
ophthalmologic examination in May 1989.  Moreover, the 
subsequent failure of ophthalmology service personnel to 
pursue appropriate laser treatment in a timely fashion, in 
conjunction with the erroneous diagnosis of neovascular 
glaucoma resulting in panretinal photocoagulation, "further 
sealed the fate of (the veteran's) eye as far as having any 
chance of keeping the eye itself."  In the opinion of the 
medical expert, the "major fault" for the veteran losing all 
of his eyesight was the 17-month delay of VA personnel in 
getting him ophthalmologic care.  Moreover, the unnecessary 
laser panretinal photocoagulation by ophthalmology personnel 
contributed additional morbidity by creating intraocular 
inflammation (i.e., iritis) which undoubtedly resulted in 
some pain for the veteran.

As noted above, in order to warrant compensation pursuant to 
the provisions of 38 U.S.C.A. § 1151, there must be 
demonstrated the presence of additional disability, as a 
result of hospitalization, or medical or surgical treatment 
by VA personnel.  Based on the aforementioned, the Board is 
of the opinion that the veteran currently suffers from right 
eye pathology, including a complete loss of vision in his 
right eye, which is clearly the result of medical treatment 
(or the lack thereof) by VA personnel.  Under such 
circumstances, compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right eye disability, 
including complete loss of vision in the right eye, are 
warranted.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before a member of the Board in September 1998.  
Such testimony, in the opinion of the Board, is both credible 
and probative as regards the issue currently under 
consideration, and further buttresses the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for right eye disability, including a 
complete loss of vision in the right eye, are granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

